DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The amendments received on Mar. 8, 2021, have been entered.  Claims 2-8 and 10 have been canceled.  Claims 1, 9, and 11-16 are pending.  Because claim 1, as amended, is free of the art, unity of invention has been restored between Groups I, II, and III (see restriction requirement mailed on June 29, 2020), therefore Groups I - III have been REJOINED.  Claims 15 and 16 are withdrawn for being directed to non-elected inventions which do not require the particulars of claims 1 and 9 therefore they lack unity of invention.  Claims 1, 9, and 11-14 are examined in this Office Action.
Applicant is reminded that unity of invention will be re-evaluated at each step in prosecution, and at such a time a claim is found to be allowable, then all claims that require the technical feature of the allowable claim will be rejoined because unity of invention will have been restored.

Objection and Rejections That Are Withdrawn

The objections to the specification for containing hyperlinks are withdrawn in light of the Applicant’s amendments to the specification.



The rejections under 35 USC 112B for indefiniteness are withdrawn in light of the Applicant’s amendments to the claims.

The rejection under 35 USC 102 is withdrawn in light of the Applicant’s amendments to the claims.

The rejection under 35 USC 103 is withdrawn in light of the Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Indefiniteness
Claims 1, 9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  All dependent claims are included in this rejection unless they include a limitation that overcomes the deficiencies of the parent claim.
Claim 1 is rendered indefinite for the recitations “Sequence ID Niben 101Scf00158”, “Sequence ID Niben 101Scf003778”, and “Sequence ID Niben 101Scf02246”; and “draft genome sequence v 1.0.1”. The definition for these particular sequences within the “draft genome sequence v. 1.0.1” is improperly incorporated by reference (see page 12, paragraph 0045, lines 18-22) and thus, the claims are rendered indefinite. The definitions are provided via a reference to a website, which is not from a US patent or US PGPub source. Since the definitions are essential for determining the 

Failure to Further Limit
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 requires that “the protein is a glycoprotein”; however, it depends from claim 11 which clearly requires a protein with glycans on it; and such a protein is necessarily a glycoprotein; therefore, claim 13 does not provide a further limitation over what is already required in claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Inadequate Written Description
Claims 1, 9, and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they have a limitation that overcomes the deficiencies of the parent claim.
Nicotiana benthamiana plant or plant cell with three specific T-DNA insertions comprising SEQ ID NO: 16, and reverse complement of SEQ ID NOs: 15 and 17, and located at specific nucleotide positions within a reference sequence and with specific nucleotides from the reference sequence having been deleted (claim 1 parts a, b, and c), and to methods of producing a protein in such a plant.
The Applicants describe a transgenic Nicotiana benthamiana plant having three T-DNA insertions, and they refer to this plant as “KDFX”.  This plant has three transformation “events” which are very specific transgene insertions at specific locations in the genome with specific truncations, duplications, and rearrangements of the transgenes that were unique to each individual “event” (see page 15 and Figure 9).  They describe the transgene as being an RNAi expression vector derived from the prior art sequences taught by Strasser et al (2008) inserted into a prior art vector, pBIN19, (widely used for agrobacterium transformation) taught by Bevan, M. (1984) (see page 27 of the specification). The Applicants describe the transgene sequence as SEQ ID NO: 1 (see paragraph bridging pages 27-28). The Applicant has described the nucleotide sequence for each of these events as SEQ ID NOs: 15, 16, and 17, respectively.  These sequences include the sequence of the inserted DNA as well as a small piece of the junction DNA from either side of the transgene from where the transgene inserted into the genome.  The Applicant describe KDFX plants with 1.6% and 2.4% of the glycans on a monoclonal antibody (Trastuzumab) comprising fucosyl moieties (see Table 3 on pages 37-38).  
The Applicants do not describe any Nicotiana benthamiana plants having the three required insertions other than KDFX plants.
Nicotiana benthamiana plant having the recited insertions, and given the fact that only one plant comprising the events has been characterized, KDFX, the Applicant has not demonstrated that they were in possession of the genus of plants or plant cells being claimed.

Lack of Enablement
Claims 1, 9, and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. All dependent claims are included in these rejections unless they have a limitation that overcomes the deficiencies of the parent claim.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims are broadly drawn to to a genetically modified Nicotiana benthamiana plant or plant cell with three specific T-DNA insertions comprising SEQ 
Applicants teach a transgenic Nicotiana benthamiana plant having three T-DNA insertions, and they refer to this plant as “KDFX”.  This plant has three transformation “events” which are very specific transgene insertions at specific locations in the genome with specific truncations, duplications, and rearrangements of the transgenes that were unique to each individual “event” (see page 15 and Figure 9).  They disclose the transgene as being an RNAi expression vector derived from the prior art sequences taught by Strasser et al (2008) inserted into a prior art vector, pBIN19, (widely used for agrobacterium transformation) taught by Bevan, M. (1984) (see page 27 of the specification). The Applicants disclose the transgene sequence as SEQ ID NO: 1 (see paragraph bridging pages 27-28). The Applicant has taught the nucleotide sequence for each of these events as SEQ ID NOs: 15, 16, and 17, respectively.  These sequences include the sequence of the inserted DNA as well as a small piece of the junction DNA from either side of the transgene from where the transgene inserted into the genome.  The Applicant teach KDFX plants with 1.6% and 2.4% of the glycans on a monoclonal antibody (Trastuzumab) comprising fucosyl moieties (see Table 3 on pages 37-38).  
	Applicants do not teach any plants other than KDFX plants with T-DNA insertions at the precise locations required by the claims and with the precise number of deleted nucleotides required by the claims.
	When performing plant transformation, the site at which the transgene gets inserted is random, and often there are rearrangements (see the instant working 
Furthermore, CRISPR/Cas9 is not precise or predictable when it comes to how many nucleotides will be deleted at the target site.  See, for example, Zhang et al (Frontiers in Plant Science (2020) Vol. 11; pp. 1-13) who teach that the deletion length spanned a wide range from 1 bp to over 400 bp in the population of plants they had mutated using CRISPR/Cas9 (see paragraph bridging pages 5-6).  The instant claims require a deletion of 52 nucleotides in part a, 30 nucleotides in part b, and 68 nucleotides in part c.  The Applicant has not taught any reproducible way to arrive at exactly this integration sites with exactly these deletions, other than by using KDFX plants as a source.
	Given the lack of guidance in the instant specification, undue trial and error experimentation would be required for one of skill in the art to generate transgenic Nioctiana benthamiana plants and screen for the required integration sites and the required deletions. 
	Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to make and use the claimed invention, and therefore, the invention is not enabled throughout the broad scope of the claims.



Potential for Allowable Subject Matter
	It appears that the instant application teaches three unique transformation events; the events comprising SEQ ID NOs: 15, 16, and 17, respectively, and each of these comprises junction sequences at the ends that define the integration site at which the transgene was integrated.  If the Applicant were to deposit seeds that comprise these specific integration events comprising these specific sequences, and if the claims were amended to be limited to these specific plants, then this would be free of all rejections of record.

Summary

	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662